Citation Nr: 1041775	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-30 560	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability, to include Achilles tendon.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a June 2005 rating decision in which the RO in Cleveland, Ohio, 
denied service connection for lumbosacral injury, right knee 
condition, right ankle condition, and right hip condition, as 
well as denied nonservice-connected (NSC) pension benefits.  In 
July 2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2006.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Portland, Oregon, 
which has certified this appeal to the Board. 

In June 2009, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  During the hearing, the Veteran indicated 
that he wished to withdraw from appeal his claim for NSC pension 
benefits.

In September 2009, the Board denied service connection for a 
lumbar spine disability, a right knee disability, a right ankle 
disability, to include Achilles tendon, and a right hip 
disability.  The Veteran appealed the Board's September 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2010, the Court granted the joint 
motion for remand filed by representatives for both parties, 
vacating the Board's decision, and remanding the claims to the 
Board for further proceedings consistent with the joint motion.

The Board notes that, while the Veteran previously was 
represented by Oregon Department of Veterans Affairs, in December 
2009, the Veteran granted a power-of-attorney in favor of Sean 
Kendall, Attorney, with regard to the claims on appeal.  The 
Veteran's current attorney has submitted written argument on his 
behalf.  The Board recognizes the change in representation.

In October 2010, the Veteran's attorney submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).

The Board's decision addressing the claims for service connection 
for a right knee disability, a right ankle disability, to include 
Achilles tendon, and a right hip disability, is set forth below.  
The claim for service connection for a lumbar spine disability is 
addressed in the remand following the order; that matter is being 
remanded to the RO.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  While the Veteran complains of right knee pain, his 
assertions of continuity of right knee symptoms since service are 
not credible, and there is no competent evidence or opinion 
otherwise suggesting that there exists a medical nexus between 
his current right knee complaints and his military service, to 
include any injury therein.

3.  While the Veteran complains of right ankle pain, his 
assertions of continuity of right ankle symptoms since service 
are not credible, and there is no competent evidence or opinion 
otherwise suggesting that there exists a medical nexus between 
his current right ankle complaints and his military service, to 
include any injury therein.

4.  While the Veteran complains of right hip pain, his assertions 
of continuity of right hip symptoms since service are not 
credible, and there is no competent evidence or opinion otherwise 
suggesting that there exists a medical nexus between his current 
right hip complaints and his military service, to include any 
injury therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

3.  The criteria for service connection for right hip disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2005 pre-rating letter provided notice to 
the Veteran as to what information and evidence was needed to 
substantiate his claims for service connection.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The June 2005 rating decision reflects 
the initial adjudication of the claims after issuance of this 
letter.  Hence, the March 2005 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event that any claim(s) for service 
connection is/are granted).  However, the absence of such notice 
is not shown to prejudice the Veteran.  Because the Board herein 
denies service connection for a right knee disability, a right 
ankle disability, to include Achilles tendon, and a right hip 
disability, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
June 2009 Board hearing, along with various written statements 
provided by the Veteran, and by his representative, in his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection is warranted. 

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his claims for service 
connection for disabilities of his right knee, right ankle, or 
right hip.  In the joint motion filed with the Court in February 
2010, the parties to the appeal agreed that the Board, in its 
September 2009 decision, had inadequately explained its finding 
that the Veteran was not entitled to an examination pursuant to 
38 U.S.C.A. § 5103A(d)(2) and McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006), and that a remand was required for the Board to 
determine whether the Veteran's complaints of pain were 
sufficient to establish "persistent or recurrent symptoms of a 
disability" for purposes of providing a VA examination under the 
provisions of 38 C.F.R. § 3.159(c)(4).

The Board has again reviewed the record, including the evidence 
submitted in October 2010, and finds that no examination is 
required.  As explained in more detail below, the Veteran's right 
hip, right knee, and right ankle claims are being denied because, 
while the Veteran complains of pain in his right hip, right knee, 
and right ankle, his assertions of continuity of symptoms since 
service are not credible, and there is no competent evidence or 
opinion otherwise even suggesting that there exists a medical 
nexus between his current right hip, right knee, and/or right 
ankle complaints and his military service, to include any injury 
therein.  As the current record does not reflect even a prima 
facie claim for service connection, for any of the claimed 
conditions now being considered, VA is not required to have the 
Veteran undergo a medical examination or to obtain a medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(B); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with these claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

After a full review of the record, including the medical 
evidence, and statements by the Veteran and on his behalf, the 
Board finds that service connection for a right knee disability, 
a right ankle disability (to include Achilles tendon), or a right 
hip disability is not warranted.

Service records reflect that the Veteran reported for an ace wrap 
of the left foot in early September 1969.  On examination, he was 
found to have pain in the muscles of his femur.  His left foot 
was within normal limits.  It was noted that he was to do no 
running or jumping, and that he was to march at his own pace, for 
three days.  Four days later, he was noted to have pain over the 
dorsum of the foot and early tendonitis.  X-rays were negative 
for fracture.  He was issued heel pads.

In February 1970, the Veteran was seen for pain in the right 
ankle.  It was noted that there was no swelling.

In June 1970, the Veteran was placed on limited duty for 30 days 
for cellulitis and pupatella bursitis of the right knee.  It was 
noted that his condition was temporary and that he was to report 
to a medical facility for follow up.  A week later, it was noted 
that his right knee was doing fine.

The Veteran was subsequently seen for treatment of facial nevi, 
nasal furuncle, and pharyngitis, but no further in-service 
complaints, findings, or diagnoses pertaining to the foot, femur, 
ankle, or knee were recorded.  In January 1972, when he was 
examined for separation from service, his feet and lower 
extremities were found to be normal.

Post-service treatment records show that the Veteran was involved 
in a motor vehicle accident in November 1996.  The motor vehicle 
he was driving was struck by another vehicle in the right rear.  
He received physical therapy for approximately two months, then 
sought treatment from a private chiropractor, Herbert S. Freeman, 
D.C., beginning in March 1997.

Records from Dr. Freeman reflect that the Veteran complained of 
discomfort in the mid and low back, and of hip pain.  The Veteran 
also complained of discomfort in the cervical spine, numbness in 
the hands, and crepitus of the rib cage, among other things.  In 
October 1999, it appears that he had a complaint related to his 
right knee.

A May 2000 report from a physician in the Occupational Medicine 
Clinic at Santiam Memorial Hospital reflects that the Veteran was 
examined at the request of his attorney in connection with the 
motor vehicle accident in November 1996.  During the course of 
the examination, it was noted that the Veteran had been a self-
employed television and video system installer for some 25 years 
prior to the motor vehicle accident, and that his work included 
putting up dishes and television antennas, among other things.  
It was also noted that he had been working as a private 
contractor, hauling furniture and water beds, since about 1993, 
and that it was "heavy work."  The examiner indicated that the 
Veteran had been able to do this work until the time of the 
November 1996 motor vehicle accident, when he could no longer 
tolerate frequent heavy lifting.

In describing the Veteran's musculoskeletal history, the 
examining physician noted that the Veteran had been in the 
military from 1969 to 1972; that he had injured his knee in 1970, 
when he jumped out of a jeep; that the knee may have been 
infected; that he was hospitalized for about four days; and that 
some sort of drainage procedure was performed.  The examiner 
stated, "He was treated and recovered.  He has no ongoing knee 
problems since then.  He has no service[-]connected disability 
related to this."  It was further noted that, with the exception 
of complaints relative to the back and right shoulder, "the 
[Veteran] denies any ongoing musculoskeletal symptoms over the 
year[s] that required any medical evaluation or treatment . . . 
until the [motor vehicle accident] of November [], 1996," and 
that the Veteran reported himself to be "in good health for his 
entire life and has no ongoing chronic medical problems requiring 
significant medical attention."

On examination, the examining physician noted that the Veteran 
had no ankle edema.  The Veteran had a full range of motion about 
both hips, knees, and ankles and could stand on his heels and 
toes, hop on either foot, do a full squat, and maintain the 
Romberg position.  The final diagnostic assessment was that he 
had cervical strain with residual dyesthesia; thoracic strain 
with residual musculoskeletal soft tissue pain; and lumbar strain 
with residual musculoskeletal soft tissue pain.  No disability of 
the right foot, right hip, or right ankle was complained of or 
identified.

In January 2005, the Veteran filed a claim for VA compensation 
benefits for disabilities of the low back, right hip, right knee, 
and right ankle.  He indicated that the disabilities of his low 
back, right hip, and right ankle had begun in September 1969, 
when he fell on a march during basic training and the rest of his 
platoon piled on top of him.  He reported that his right Achilles 
was injured when a rifle butt came down on it, and that his low 
back and right hip were injured in the same incident.  With 
respect to his knee, he stated that he had fallen in gravel when 
exiting a jeep, that he had been placed in the hospital for about 
a week, and that care providers had removed water from his knee.  
He stated, "This knee has bothered me since that incident."

In an August 2005 statement, the Veteran reported that he had 
injured his back, right leg, right ankle, and right knee during 
the previously reported fall in which he tripped, fell, and had 
his entire platoon pile on top of him.  He stated, "I was 
injured during basic training, I continued to receive treatment, 
and I am affect[ed] by these injuries today."

VA treatment records, dated from March 2002 to September 2007, 
reflect that the Veteran complained of chronic back and right hip 
pain beginning in February 2007.  Right leg pain was also noted.  
In March 2007, the Veteran reported a history of right hip and 
lumbar pain that began in 1969-70 and was constant.  A VA nurse 
practitioner indicated that the Veteran had a history of 
arthritis of the lower back and right hip.

During the June 2009 Board hearing, the Veteran testified that he 
injured his back, right ankle, and right hip during service and 
continued to have pain after treatment.  He stated that he had 
been in and out of emergency care for his ankle and Achilles 
tendon (the records of which were not available), and that his 
right hip had bothered him since the fall in service; for 
probably about 25 years.  He also reported that his right knee 
had been injured in service after falling out of a vehicle, and 
that he had suffered knee pain throughout the years.

None of the above-cited medical evidence of record establishes 
that the Veteran has currently diagnosed disabilities of the 
right hip, right knee, or right ankle.  The March 2007 VA nurse 
practitioner's statement that the Veteran has a history of 
arthritis of the right hip is nothing more than a notation of the 
Veteran's own reported history, and does not constitute a medical 
opinion on the question of diagnosis.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (a transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional).  There is no 
x-ray documentation of any arthritis of the right hip anywhere in 
the record.  In addition, although VA and private chiropractic 
records indicate that the Veteran reported hip and possibly knee 
pain, pain alone, without any diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed 
in part, vacated and remanded in part on other grounds sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, without competent evidence of any underlying pathology, the 
complaints of pain-without more-simply do not support any 
finding of current disability.

For purposes of determining whether a VA examination is required, 
however, a diagnosis of disability is not required.  Rather, the 
record need only contain, among other things, competent lay or 
medical evidence of "persistent or recurrent symptoms of 
disability" and evidence which indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  
Here, although the Veteran complains of pain in his right knee, 
right ankle, and right hip, the record is devoid of any 
competent, credible, and probative evidence to indicate that the 
symptoms of which he currently complains "may be associated 
with" an event, injury, or disease in service.

There is nothing in the service treatment records or report of 
discharge examination to support a finding of chronic right knee, 
right ankle, or right hip disability in service.  The records 
from September 1969 reflect complaints relative to the left, 
rather than the right, lower extremity.  Although pain in the 
muscle of the (apparently, left) femur was noted, no problem with 
the hip was complained of or identified, and complaints 
pertaining to the right ankle and knee were each noted on only 
one occasion, in February and June 1970, respectively, with no 
further record of in-service complaints, findings, or diagnoses 
pertaining to the foot, femur, ankle, or knee throughout the 
remainder of the Veteran's service.  In January 1972, when he was 
examined for separation from service, his feet and lower 
extremities were found to be normal.

The Board further finds that the Veteran's assertions of 
continuity of right knee, right ankle, and right hip symptoms 
since service are not credible.  In connection with the current 
claim for benefits, the Veteran has testified that he sustained 
injuries to his right knee, right ankle, and right hip during 
service, and that he has continued to have problems since that 
time.  While the Veteran is certainly competent to assert an 
injury, as well as to report symptoms such as pain (see, e.g., 
Charles v. Principi, 16 Vet. App. 370 (2002), Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)), the Board is entitled to assess the credibility of his 
assertions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the record shows that when the Veteran was examined at the 
request of an attorney in May 2000, in connection with the 
November 1996 motor vehicle accident, he specifically denied any 
history of ongoing musculoskeletal symptoms or chronic medical 
problems requiring significant medical attention.  He reported 
that he had recovered from the knee injury he had had in service, 
and that he had not had any ongoing knee problems since then.  On 
examination, he had no ankle edema; a full range of motion about 
both hips, knees, and ankles; could stand on his heels and toes, 
hop on either foot, do a full squat, and maintain the Romberg 
position; and no disability of the right foot, right hip, or 
right ankle was complained of or identified.

It was not until the Veteran filed a claim for VA compensation 
benefits in January 2005 that he began to advance assertions to 
the effect that he had persistent or recurrent symptoms of right 
knee, right ankle, and right hip disability ever since service.  
Because those statements were made in an effort to procure 
compensation, without disclosure of his prior history of a now-
apparent post-service motor vehicle accident in November 1996, 
and are in direct conflict with the history, physical findings, 
and diagnoses contained in the report of the private examination 
in May 2000, the Board finds that they lack credibility.

Further, the Board notes that none of the medical records include 
any medical comment or opinion even suggesting that the Veteran's 
current complaints relative to his right knee, right ankle, 
and/or right hip had their onset in or are otherwise medically 
related to service, to include any injury therein, and neither 
the Veteran nor his representative has presented or identified 
any such evidence or opinion.

Finally, the Board notes that, as regards any direct assertions 
by the Veteran and/or his representative that there exists a 
medical nexus between the Veteran's current complaints relative 
to his right knee, right ankle, and/or right hip and service, to 
include any injury therein, such assertions provide no basis for 
allowance of the claim.  The matter of medical etiology of such 
complaints is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not shown to 
be other than laypersons without appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on the medical matter upon which this claim 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for a right knee disability, a right ankle 
disability (to include Achilles tendon), and a right hip 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, credible, and 
probative evidence supports any claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability, to include 
Achilles tendon, is denied.

Service connection for a right hip disability is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a lumbar spine 
disability is warranted.

The record reflects that there are outstanding private medical 
records which may be pertinent to the claim remaining on appeal.  
In this regard, the Veteran's attorney submitted written argument 
in October 2010, stating that he had in his possession MRI 
(magnetic resonance imaging) films indicating that there was 
(pre-existing) arthritis in the Veteran's back at the time of the 
car accident in November 1996.  The attorney also indicated that 
Progressive Insurance Company might possess evidence, including 
expert medical reports, indicating that the Veteran's back injury 
pre-existed the car accident, and asked that VA make an effort to 
obtain the records.  A medical report attached to the attorney's 
argument, dated in May 2000, shows that the Veteran has received 
treatment for back problems from Michael Gillies, M.D., at Valley 
Community Hospital; from Michael Puerini, M.D., at Urgency Care 
Clinic in Salem, Oregon; at PT Northwest; from Robert Reid, M.D., 
David Shaw, M.D., Russell Kogan, D.C.; and from Salem Memorial 
Hospital.  The report also indicates that the Veteran's back 
complaints were evaluated by independent medical experts Earl 
Duncan, D.C., and Mark Gabr, M.D.  Because these records could 
bear on the outcome of the Veteran's claim for service connection 
for lumbar spine disability, efforts should be made to procure 
them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).

Further, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.  As 
indicated, the RO's adjudication of this claim must include 
consideration of all pertinent evidence added to the claims file 
since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the Veteran's 
attorney to submit into evidence the MRI 
evidence he possesses which reportedly 
indicates that there was (pre-existing) 
arthritis in the Veteran's back at the 
time of the car accident in November 1996.

2.  The RO should furnish to the Veteran 
and his attorney a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim remaining on appeal that is 
not currently of record.  The RO should 
specifically request that the Veteran 
provide authorization for it to obtain 
any outstanding private medical 
records, including those from 
Progressive Insurance Company; Michael 
Gillies, M.D., at Valley Community 
Hospital; Michael Puerini, M.D., at 
Urgency Care Clinic in Salem, Oregon; 
PT Northwest; Robert Reid, M.D., David 
Shaw, M.D., Russell Kogan, D.C.; Salem 
Memorial Hospital; Earl Duncan, D.C.; 
Mark Gabr, M.D.; and the attorney who 
represented the Veteran in connection 
with his November 1996 motor vehicle 
accident.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his attorney of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include an examination, if warranted), the 
RO should readjudicate the claim for 
service connection for lumbar spine 
disability in light of all evidence (to 
particularly include all that added to the 
claims file since the RO's last 
adjudication of this claim) and legal 
authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


